OPINION — AG — ** LIABILITY INSURANCE — FISH AND GAME DEPARTMENT ** NEITHER THE GAME AND FISH DEPARTMENT, THE STATE GAME AND FISH COMMISSION, NOR THE STATE GAME AND FISH DIRECTOR, MAY PURCHASE LIABILITY INSURANCE DESIGNED TO COVER THE STATE'S LIABILITY FOR DAMAGES ARISING OUT OF THE OPERATION OF MOTOR VEHICLES ON OFFICIAL BUSINESS OF THE DEPARTMENT. THE QUESTION AS TO THE PERSONAL LIABILITY OF STATE EMPLOYEES FOR DAMAGES ARISING OUT OF THEIR NEGLIGENT OPERATION OF STATE OWNED VEHICLES WHILE ON OFFICIAL BUSINESS OF THE STATE, IS ONE WHICH THE A.G., UNDER THE STATUTES PRESCRIBING AND LIMITING HIS DUTIES, MAY NOT PROPERLY ANSWER. (SOVEREIGN IMMUNITY, DEPARTMENT WILDLIFE CONSERVATION DEPARTMENT) CITE: 29 O.S. 18 [29-18], ARTICLE X, SECTION 23 (JAMES C. HARKIN)